PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2209


COMPANY DOE,

                Plaintiff - Appellee,

          v.

PUBLIC CITIZEN; CONSUMER FEDERATION OF AMERICA; CONSUMERS
UNION,

                Parties-in-Interest – Appellants,

          and

INEZ TENENBAUM, in her official capacity as Chairwoman of
the Consumer Product Safety Commission; CONSUMER PRODUCT
SAFETY COMMISSION,

                Defendants.

------------------------------

AMERICAN CIVIL LIBERTIES UNION FOUNDATION; AARP; ADVANCE
PUBLICATIONS, INCORPORATED; BLOOMBERG, INCORPORATED; DOW
JONES   AND    COMPANY,    INCORPORATED;    GANNETT    COMPANY,
INCORPORATED;    THE    NEW   YORK    TIMES    COMPANY;    NPR,
INCORPORATED; THE REPORTERS COMMITTEE FOR FREEDOM OF THE
PRESS;   TRIBUNE   COMPANY;   WP   COMPANY   LLC,   d/b/a   The
Washington Post,

                Amici Supporting Appellants,

NATIONAL   ASSOCIATION   OF   MANUFACTURERS;   THE  AMERICAN
COATINGS ASSOCIATION; THE ASSOCIATION OF HOME APPLIANCE
MANUFACTURERS; THE MANUFACTURERS ALLIANCE FOR PRODUCTIVITY
AND   INNOVATION;  THE   RECREATIONAL   OFF−HIGHWAY  VEHICLE
ASSOCIATION; THE SPECIALTY VEHICLE INSTITUTE OF AMERICA,

                Amici Supporting Appellee.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-02958-AW)


Argued:   October 31, 2013                  Decided:     April 16, 2014


Before FLOYD, Circuit    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Vacated   in  part,   reversed   in  part,   and  remanded   with
instructions by published opinion.       Judge Floyd wrote the
opinion, in which Senior Judge Davis joined.        Senior Judge
Hamilton wrote a separate opinion concurring in the judgment.


ARGUED: Scott Matthew Michelman, PUBLIC CITIZEN LITIGATION
GROUP, Washington, D.C., for Appellants.         Baruch Abraham
Fellner, GIBSON, DUNN & CRUTCHER, LLP, Washington, D.C., for
Appellee.   ON BRIEF: Allison M. Zieve, Julie A. Murray, PUBLIC
CITIZEN LITIGATION GROUP, Washington, D.C., for Appellants.
Thomas M. Johnson, Jr., Amanda C. Machin, GIBSON, DUNN &
CRUTCHER, LLP, Washington, D.C., for Appellee.       Ben Wizner,
Brian M. Hauss, AMERICAN CIVIL LIBERTIES UNION FOUNDATION, New
York, New York, for Amicus Curiae American Civil Liberties Union
Foundation. Julie Nepveu, AARP FOUNDATION LITIGATION, Michael
Schuster, AARP, Washington, D.C., for Amicus Curiae AARP. Cary
Silverman, SHOOK, HARDY & BACON L.L.P., Washington, D.C., for
Amici Curiae National Association of Manufacturers, American
Coatings    Association,   Association    of   Home     Appliance
Manufacturers, Manufacturers Alliance for Productivity and
Innovation, Recreational Off-Highway Vehicle Association, and
Specialty Vehicle Institute of America.          Leslie Moylan,
Washington, D.C., Robert D. Balin, Edward J. Davis, Eric Feder,
DAVIS WRIGHT TREMAINE LLP, New York, New York, for Amici Curiae
Media Organizations.




                                  2
FLOYD, Circuit Judge:

       This    appeal       presents       numerous         issues        relating       to

transparency in federal courts and the public’s constitutional

and    common-law       rights     of    access     to     judicial        records      and

documents.      The plaintiff in the underlying proceedings, known

to    the   public   only    as    “Company      Doe,”     filed       suit     under   the

Administrative       Procedure      Act     to     enjoin        the     United    States

Consumer      Product     Safety        Commission        (the     Commission)          from

publishing in its online, publicly accessible database a “report

of harm” that attributes the death of an infant to a product

manufactured and sold by Company Doe.                    The case generated ample

media attention, for this was the first legal challenge to the

implementation       of     the    Commission’s           newly        minted     database

mandated by the Consumer Product Safety Improvement Act of 2008.

Regrettably, the district court allowed the entire litigation—

from filing to judgment—to occur behind closed doors, keeping

all documents filed in the case under seal, not even reflected

on the public docket.             As a result, neither the press nor the

public was able to monitor the litigation as it unfolded.

       Three months after the district court entered judgment in

favor of Company Doe and enjoined the Commission from publishing

the challenged report in its online database, the court released

its    memorandum    opinion       on    the     public    docket        with     sweeping

redactions to virtually all of the facts, expert testimony, and

                                           3
evidence supporting its decision.                          Much of the record—including

the pleadings, the briefing pertaining to Company Doe’s motion

for injunctive relief, the Commission’s motion to dismiss, the

parties’       cross-motions             for    summary          judgment,        and   numerous

residual matters—remains sealed in its entirety.

      Three     consumer          advocacy       groups—Public            Citizen,      Consumer

Federation       of        America,       and     Consumers’          Union       (collectively

Consumer Groups)—filed a post-judgment motion to intervene for

the purpose of appealing the district court’s sealing order as

well as its decision to allow Company Doe to proceed under a

pseudonym.        The district court, however, neglected to rule on

the     intervention            motion     before          the    period     to     appeal        the

underlying judgment expired.                      Consumer Groups therefore noted

their appeal of the district court’s sealing and pseudonymity

orders    as    well       as    the     court’s      “constructive          denial”         of   the

motion to intervene.               Three months after Consumer Groups filed

their    notice       of    appeal,       the    district         court    issued       an    order

denying Consumer Groups’ motion to intervene.

      We hold that Consumer Groups’ notice of appeal deprived the

district    court      of       jurisdiction          to    entertain      Consumer      Groups’

motion    to    intervene,         and,        therefore,        we   vacate      the   district

court’s order denying intervention.                              Although Consumer Groups

were neither parties to, nor intervenors in, the underlying case

before the district court, we nevertheless conclude that they

                                                  4
are   able      to    seek       appellate           review      of     the     district       court’s

sealing        and        pseudonymity            orders         because        they        meet      the

requirements              for        nonparty        appellate           standing           and     have

independent Article III standing to challenge the sealing and

pseudonymity         orders.            As     for    the       merits,       we    hold     that    the

district court’s sealing order violates the public’s right of

access under the First Amendment and that the district court

abused    its        discretion         in     allowing          Company       Doe     to    litigate

pseudonymously.                 Accordingly, we vacate in part, reverse in

part,    and    remand          to    the    district       court       with       instructions       to

unseal the case in its entirety.



                                                     I.

                                                     A.

      A brief summary of the relevant statutory and regulatory

framework      provides          the     necessary         background         for    this         appeal.

Congress passed the Consumer Product Safety Improvement Act of

2008 (CPSIA or the Act) to establish more stringent safety and

testing      standards           for     manufacturers            of     children’s          products.

CPSIA, Pub. L. No. 110-314, 122 Stat. 3016 (2008); 15 U.S.C.

§ 2051(a)(1).              To        enhance      public        access     to      product        safety

information,          the       Act     required          the    Commission,           the        federal

regulatory       agency              responsible          for     the     implementation             and

enforcement          of    the       Act,    to      create      and     maintain       a     publicly

                                                     5
accessible,     Internet      database      containing       “[r]eports       of    harm”

about product safety.           15 U.S.C. § 2055a(a)(1)(A)-(C), (b)(1).

The purpose of the database was to provide consumers an avenue

to report safety hazards about specific consumer products and to

learn of and evaluate the potential dangers posed by products

that had entered the stream of commerce.                    See H.R. Rep. No. 110-

501, at 34 (2007).

       Recognizing that inaccurate or erroneous information would

thwart the intended goals for the database, Congress engrafted

into     the   statute      certain        safeguards        aimed     at     excluding

misleading material.          The Act, for example, establishes minimum

requirements     that    reports         must   meet   to    be    included     in      the

database and provides manufacturers the right to receive notice

of a report prior to its publication.                   See 15 U.S.C. § 2055a.

One such minimum requirement is that the harm described in the

report must “relat[e] to the use of the consumer product.”                              Id.

§ 2055a(b)(2)(B)(iii).           A manufacturer has an opportunity to

object to the inclusion of information that it believes to be

materially inaccurate or confidential.                  Id. § 2055a(c)(2).              The

Commission’s       promulgated            regulations        define         “materially

inaccurate      information”        as     “information       that     is    false      or

misleading,     and   which    is    so    substantial       and    important      as    to

affect    a    reasonable      consumer’s        decision         making    about       the

product.”      16 C.F.R. § 1102.26(a)(1).              If a manufacturer submits

                                            6
a     claim    that          a    report     is        materially     inaccurate       and   the

Commission         substantiates                 the      manufacturer’s         claim,      the

Commission must either correct the inaccuracy or exclude the

materially inaccurate information from the database.                                 15 U.S.C.

§ 2055a(c)(4).               To avoid delays in making reports available to

the    public,         the       Commission       is     required    to    publish   a    report

within    twenty        business          days    of     receipt    of    the   report.       Id.

§ 2055a(c)(1), (c)(3)(A), (c)(4)(A).



                                                    B.

       The underlying case stems from a report of harm received by

the    Commission            from    an    unidentified        local      government      agency

concerning         a    product           manufactured        by    Company     Doe.         Upon

transmittal of the report, Company Doe submitted a claim that

the     report         was       materially        inaccurate,        asserting      that    the

Commission should not publish the report in its online database

because it contained confusing and contradictory statements that

rendered       the       information          materially           inaccurate     within      the

meaning       of   the       Act     and    the        Commission’s       regulations.       The

Commission attempted to correct the report by redacting certain

information that it deemed materially inaccurate, but Company

Doe insisted that the report remained unpublishable due to the

material       inaccuracies.                  The        Commission       proposed     multiple

versions of the report in its endeavor to purge the materially

                                                    7
inaccurate information, but the parties ultimately reached an

impasse       as   to     whether     the    report       satisfied      the     requisite

criteria to be included in the database.                          When the Commission

signaled its intent to publish the report, Company Doe filed

suit to enjoin the Commission from including the report of harm

in the database.

       Company Doe filed with its complaint a motion to litigate

the    case    under     seal   and    to    proceed      under    a   pseudonym.         It

claimed that exposing the content of the challenged report of

harm through court documents would vitiate the very relief it

sought to obtain by filing suit.                   Disclosure of its identity as

well as any facts that would enable the public to link its

product to the harm alleged in the report, Company Doe argued,

would have the same effect as disclosure via the Commission’s

database.

       The district court’s local rules prohibited the court from

ruling on the motion to seal for at least fourteen days to allow

interested parties to object to the sealing request.                             The local

rules     also     required      that       the    suit    remain      sealed      pending

resolution of the sealing motion.                  Both Consumer Groups and the

Commission filed objections to the motion to seal, maintaining

that    Company         Doe’s   sealing      request      was     overbroad       and,   if

countenanced, would violate the public right of access to court

documents.          Although     they       were    not    named       parties     to    the

                                              8
underlying litigation, Consumer Groups also filed a motion to

unseal the briefing related to Company Doe’s sealing motion.

Despite    the   objections    to    Company   Doe’s       sealing    motion,   the

district court failed to rule on the motion for nine months, at

which time it issued its memorandum opinion adjudicating the

parties’   summary   judgment       motions.    As     a    result,    the   entire

litigation—which included Company Doe’s motion for a preliminary

injunction, the Commission’s motion to dismiss, Company Doe’s

motion to amend the complaint, the parties’ motions for summary

judgment, and oral argument—occurred under seal.

     On    the   parties’    cross-motions     for   summary       judgment,    the

district court entered judgment in favor of Company Doe.                        In

doing so, the court found that the challenged report of harm

failed to describe a harm or risk “relating to the use” of

Company    Doe’s   product    as    required   by    the     Act   and   that   the

information contained in the report was materially inaccurate.

It therefore concluded that the Commission’s decision to publish

the report of harm was arbitrary and capricious and an abuse of

discretion.      The district court further found that publication

of the materially inaccurate report risked harm to Company Doe’s

reputational and pecuniary interests.                Accordingly, the court

permanently enjoined the Commission from publishing the report

in the online database.



                                        9
       After adjudicating the merits of Company Doe’s claims, the

district court addressed Company Doe’s motion to seal and to

proceed      under     a    pseudonym.           The     court     acknowledged      the

presumption     favoring       public     access    to    judicial    documents      but

determined     that        Company    Doe’s      interest    “in     preserving      its

reputational         and     fiscal      health”       outweighed     the     public’s

“abstract interest” in obtaining information about the lawsuit.

The district court reasoned that permanent sealing of certain

documents and pseudonymity were necessary because drawing public

attention to the report was the consequence Company Doe sought

to avoid in bringing its suit.                  To hold otherwise, the district

court believed, would “reduce [Company Doe’s] First Amendment

interest in petitioning the Court for redress of its grievance

to a Hobson’s choice, a figurative fork that would fly in the

face   of    fundamental      notions      of    fairness.”        Accordingly,      the

court denied Consumer Groups’ motion to unseal, overruled their

objections to Company Doe’s sealing motion, and granted Company

Doe’s motion to        proceed under a pseudonym.

       Recognizing         that    the    public        retained    some    “residual

interest” in accessing its memorandum opinion and that the First

Amendment public right of access likely attached to some of the

documents filed in the litigation, the district court refused to

seal   the    entire       case.      Instead,     it    ordered    Company    Doe    to

propose redactions to information that, if disclosed, would harm

                                           10
Company Doe’s reputation, explaining that Company Doe was in the

“best   position    to   determine   what   level   of   redaction   .    .   .

[would] suffice to balance the competing interests.”              The court

noted that it “prognosticated the propriety of heavy redactions”

and even wholesale sealing of certain records, documents, and

evidence filed in the proceedings.

     Company Doe thereafter filed a response to the district

court’s order and proposed redactions to the court’s memorandum

opinion as well as other documents filed in the litigation.               The

Commission objected to Company Doe’s redactions as overbroad and

submitted redactions of its own.          After considering the parties’

submissions, the district court adopted the redactions proposed

by Company Doe and rejected the Commission’s redactions, citing

concern that the public would be able to uncover Company Doe’s

identity and link Company Doe to the challenged report.

     Three months after the district court entered judgment in

favor of Company Doe, the court released its memorandum opinion

on   the   public    docket   with    significant    redactions      to   its

analysis, the underlying facts, and the expert opinion testimony

upon which its conclusions relied.            As noted above, numerous

documents remain completely sealed, not even reflected on the

public docket.




                                     11
                                               C.

       On   August     7,    2012,      seven     days     after       the     district         court

issued its opinion granting Company Doe’s motion for summary

judgment, partially granting the motion to seal, and granting

Company     Doe’s     motion       to   proceed       under       a    pseudonym,         Consumer

Groups filed a post-judgment motion to intervene for the purpose

of     appealing     the     district       court’s        sealing       and        pseudonymity

orders.      The district court failed to rule on the intervention

motion      before    the     period      to    appeal       the      underlying          judgment

expired,     causing        Consumer      Groups      to   appeal        the    “constructive

denial” of their motion to intervene as well as the court’s

sealing and pseudonymity rulings.                     The Commission filed a notice

of appeal of the district court’s adverse judgment.

       On October 9, 2012, the district court issued a nunc pro

tunc order granting Consumer Groups’ motion to intervene, noting

that    Company      Doe     did    not    oppose        the   motion.              Company      Doe

thereafter      requested          that     the       district         court        modify       its

October 9 order to reflect that its consent to Consumer Groups’

intervention         hinged        upon    the        continuance         of        a    case     or

controversy between the original parties and that it might wish

to object to the motion in the event the Commission abandoned

its appeal.          The district court approved Company Doe’s request

for     clarification,         stating         that    its     October          9       order     was

conditioned      upon       Company       Doe’s     lack     of       opposition         and    that

                                               12
Company Doe could file a motion asking the court to reconsider

its previous order granting the motion to intervene in the event

that it subsequently desired to oppose the intervention motion.

     On December 7, 2012, the Commission withdrew its appeal of

the district court’s judgment, and Company Doe promptly moved

for the district court to reconsider its October 9 order.                    On

January 14, 2013, more than three months after Consumer Groups

filed their notice of appeal, the district court granted Company

Doe’s     motion     to   reconsider    and     revoked    Consumer     Groups’

intervention, concluding that intervention was improper because

the underlying merits of the dispute and the sealing orders were

“inextricably      intertwined,”    and,      therefore,   Consumer     Groups’

objections to the sealing order became moot when the district

court enjoined the Commission from including the report in its

online database.

     On    January    16,   2013,   Consumer     Groups    filed   an   amended

notice of appeal encompassing the district court’s January 14

order as well as the district court’s rulings on Company Doe’s

motions to seal and to proceed under a pseudonym.                  Company Doe

subsequently filed a motion to dismiss the appeal.



                                       II.

     Before     proceeding     to   the      merits   of   Consumer     Groups’

arguments, we first must address several threshold issues that

                                       13
threaten our power to entertain this appeal.                        In its motion to

dismiss    Consumer       Groups’     appeal,      Company       Doe     maintains       that

Consumer   Groups       are    unable      to    seek    appellate       review     of    the

district     court’s      sealing         and    pseudonymity          rulings     because

(1) they    were    neither         parties      to,    nor    intervenors        in,     the

underlying    action,         and   (2)    they    lack       Article     III    standing.

Consumer Groups counter that they are proper appellants because

the district court abused its discretion in denying their motion

to   intervene      or,       alternatively,           because    they      satisfy      the

requirements for nonparty appellate standing.                            Consumer Groups

further argue that the denial of access to documents filed in

the proceedings below is a concrete injury sufficient to make

their   claims     on   appeal       justiciable.          A     prior    motions     panel

deferred ruling on the motion to the merits panel.                                For the

reasons set forth below, we reject Company Doe’s arguments and

deny its motion to dismiss the appeal.



                                            A.

     As a general rule, only named parties to the case in the

district court and those permitted to intervene may appeal an

adverse order or judgment.                See Marino v. Ortiz, 484 U.S. 301,

304 (1988) (per curiam).              Indeed, it is typically only parties

who are bound by a judgment and sufficiently aggrieved by it who

possess constitutional and prudential standing to seek appellate

                                            14
review    of    the     district    court’s       decision.       See    Newberry     v.

Davison Chem. Co., 65 F.2d 724, 729 (4th Cir. 1933) (“[I]t is

only a party affected by an order or decree who may appeal from

it.”).     In this case, however, we have no appeal from a named

party     or    successful       intervenor.            The   Commission       and   its

chairwoman       were     the      only     named       party-defendants       to    the

underlying proceedings, and they abandoned their appeal of the

district court’s judgment in favor of Company Doe.                             Although

Consumer Groups sought intervention before the district court,

the     court   denied     the     motion    to     intervene.         Thus,    because

Consumer Groups were neither parties to, nor intervenors in, the

proceedings before the district court, Company Doe argues that

no case or controversy exists and that we lack authority to hear

Consumer Groups’ challenge to the district court’s sealing and

pseudonymity orders.

      Whether     Consumer         Groups     may       appeal   the    sealing      and

pseudonymity orders rests, in part, upon the propriety of the

district court’s denial of Consumer Groups’ motion to intervene.

That is, Consumer Groups have standing to appeal the denial of

their intervention motion, see Hill v. W. Elec. Co., 672 F.2d

381, 385-86 (4th Cir. 1982), and if we conclude the district

court erred in its decision to deny intervention, then Consumer

Groups’ newfound intervenor status in light of our holding would

supply    an    ongoing,     adversarial         case    or   controversy,      thereby

                                            15
allowing      us   to       review    Consumer      Groups’   challenges   to     the

district   court’s          sealing    and    pseudonymity    rulings,   see    Izumi

Seimitsu Kogyo Kabushiki Kaisha v. U.S. Phillips Corp., 510 U.S.

27, 34 (1993) (per curiam) (dismissing writ of certiorari as

improvidently granted but explaining that, if the Supreme Court

reversed the lower court’s denial of the motion to intervene,

the Court “could address the merits of the question on which

[it] . . . granted certiorari”); see also Ross v. Marshall, 426

F.3d   745,    761      &   n.68     (5th    Cir.   2005)   (reversing   denial    of

intervention motion and entertaining the merits of intervenors’

claims on appeal); Crawford v. Equifax Payment Servs., Inc., 201

F.3d 877, 879, 881-82 (7th Cir. 2000) (same).                   We therefore turn

to the district court’s order denying Consumer Groups’ motion to

intervene,     first        considering      whether   the    district   court    had

authority to rule on the motion at all.



                                             1.

       Consumer Groups filed their motion to intervene on August

7, 2012, seven days after the district court entered judgment in

favor of Company Doe.              As noted above, the district court failed

to rule on the motion before the period to appeal the underlying

judgment expired.            After Consumer Groups filed their notice of

appeal, the district court undertook a series of actions on the

intervention motion, which had the purported effect of first

                                             16
granting,   then   conditionally    granting,      and    ultimately     denying

the motion on January 14, 2013.            It is the district court’s

January   14   order    denying   intervention     that    is   before    us   on

review.

    Generally,      a   timely    filed   notice     of    appeal   transfers

jurisdiction of a case to the court of appeals and strips a

district court of jurisdiction to rule on any matters involved

in the appeal.      See Griggs v. Provident Consumer Disc. Co., 459

U.S. 56, 58 (1982) (per curiam).           This rule fosters judicial

economy and guards against the confusion and inefficiency that

would result if two courts simultaneously were considering the

same issues.       See 20 James Wm. Moore et al., Moore’s Federal

Practice § 3902.1 (3d ed. 2010).           We have recognized limited

exceptions to the general rule that permit district courts to

take subsequent action on matters that are collateral to the

appeal, Langham-Hill Petroleum Inc. v. S. Fuels Co., 813 F.2d

1327, 1330-31 (4th Cir. 1987), or to take action that aids the

appellate process, Grand Jury Proceedings Under Seal v. United

States, 947 F.2d 1188, 1190 (4th Cir. 1991).                As our case law

amply demonstrates, however, these exceptions are confined to a

narrow class of actions that promote judicial efficiency and

facilitate the division of labor between trial and appellate

courts.     See, e.g., Lytle v. Griffith, 240 F.3d 404, 407 n.2

(4th Cir. 2001) (concluding that the district court’s limited

                                     17
modification      of    an    injunction   appropriately          “aided   in      th[e]

appeal by relieving [the court] from considering the substance

of   an   issue    begotten     merely     from       imprecise    wording    in    the

injunction”); Fobian v. Storage Tech. Corp., 164 F.3d 887, 890

(4th Cir. 1999) (holding that a district court is authorized,

under the in aid of appeal exception, to entertain a Rule 60(b)

motion after a party appeals the district court’s judgment);

Grand Jury Proceedings Under Seal, 947 F.2d at 1190 (holding

that the district court retained jurisdiction to memorialize its

oral opinions soon after a decision was rendered).

      Here, the district court found that it had authority, under

the “in aid of appeal” exception, to act on the intervention

motion after Consumer Groups noticed their appeal, a finding

neither Consumer Groups nor Company Doe directly challenges on

appeal.      Notwithstanding        the        parties’    acquiescence       to     the

district    court’s       jurisdictional         determination,       we     have    an

independent obligation to address a lower court’s jurisdiction

to issue a ruling we are reviewing on appeal.                     See Arizonans for

Official English v. Arizona, 520 U.S. 43, 73 (1997); Stephens v.

Cnty. of Albemarle, 524 F.3d 485, 490 (4th Cir. 2008).

      Whether a district court retains jurisdiction to rule on a

motion to intervene following a notice of appeal is a matter of

first impression in this Circuit.                 The majority of our sister

circuits    that       have   confronted       this    issue   have    applied      the

                                          18
general jurisdiction-stripping rule to hold that an effective

notice   of     appeal     deprives       a    district       court   of    authority     to

entertain a motion to intervene after the court of appeals has

assumed jurisdiction over the underlying matter.                            See Taylor v.

KeyCorp, 680 F.3d 609, 617 (6th Cir. 2012); Drywall Tapers &

Pointers of Greater N.Y., Local Union 1974 v. Natasi & Assocs.

Inc.,    488    F.3d     88,     94-95    (2d       Cir.   2007);     Roe     v.   Town   of

Highland, 909 F.2d 1097, 1100 (7th Cir. 1990); Nicol v. Gulf

Fleet Supply Vessels, Inc., 743 F.2d 298, 299 (5th Cir. 1984).

We see no reason why an intervention motion should be excepted

from the general rule depriving the district court of authority

to rule on matters once the case is before the court of appeals.

Accordingly, we join the majority of our sister circuits and

hold that an effective notice of appeal divests a district court

of jurisdiction to entertain an intervention motion.

     We further conclude that the “in aid of appeal” exception

is inapposite in this case.                   After Consumer Groups appealed the

district       court’s    “constructive             denial”    of     their    motion     to

intervene,      the    court     undertook          multiple    actions       on   Consumer

Groups’ intervention motion.                  The district court’s final ruling

revoking its prior grant of intervention came three months after

Consumer   Groups        noted    their       appeal   and     one    month    after    they

filed their opening brief.               A district court does not act in aid

of the appeal when it “alter[s] the status of the case as it

                                               19
rests before the court of appeals.”                        Coastal Corp. v. Tx. E.

Corp., 869 F.2d 817, 820 (5th Cir. 1989); see also Fobian, 164

F.3d at 890-91 (concluding that a district court’s grant of Rule

60(b) relief after an appeal of the underlying judgment has been

taken    “cannot       be    considered      in     furtherance    of       the     appeal”

because “two courts would be exercising jurisdiction over the

same    matter    at    the    same    time”).        By     continuing      to     act   on

Consumer       Groups’        motion    to        intervene     after       we      assumed

jurisdiction over the matter and briefing had commenced, the

district court purported to change the status of the appeal.                              In

doing so, it acted outside its authority.

       Thus,     we    hold    that    Consumer       Groups’     notice      of     appeal

deprived the district court of authority to rule on Consumer

Groups’      motion     to    intervene.           Accordingly,        we    vacate       the

district court’s January 14 order denying intervention on the

merits.       See Bender v. Williamsport Area Sch. Dist., 475 U.S.

534,    541      (1986)       (“When    the        lower     federal        court     lacks

jurisdiction, we have jurisdiction on appeal, not of the merits

but merely for the purpose of correcting the error of the lower

court   in     entertaining      the   suit.”       (brackets     omitted)         (quoting

United States v. Corrick, 298 U.S. 435, 440 (1936))).




                                             20
                                         2.

     Because the district court lacked jurisdiction to entertain

Consumer   Groups’     motion     to    intervene,     we    next      must   address

whether Consumer Groups, as nonparties, may appeal the district

court’s    sealing     and     pseudonymity     orders.          Consumer      Groups

maintain   they      are     entitled   to    pursue    this     appeal       in   the

Commission’s absence because they satisfy the requirements for

nonparty appellate standing announced in Kenny v. Quigg, 820

F.2d 665 (4th Cir. 1987).

     The rule that only original parties and intervenors to the

action before the district court may appeal an adverse judgment

is not absolute.       We have recognized an exception to the general

rule that permits a nonparty to appeal a district court’s order

or judgment when the appellant (1) possessed “an interest in the

cause litigated” before the district court and (2) “participated

in the proceedings actively enough to make him privy to the

record.”    Kenny, 820 F.2d at 668.            To satisfy the requirements

for nonparty appellate standing, the appellant must have some

cognizable interest that is affected by the district court’s

judgment or order.           See Davis v. Scott, 176 F.3d 805, 807-08

(4th Cir. 1999).       By restricting nonparty appeals to only those

individuals   who     sufficiently       participate        in   the    proceedings

before the district court and have some concrete interest that

is adversely affected by the trial court’s judgment or ruling,

                                         21
we address the prudential standing concerns that arise when a

nonparty seeks to appeal from a district court’s judgment.                                   See

Castillo v. Cameron Cnty., 238 F.3d 339, 349 & n.16 (5th Cir.

2001);    see    also       Allen    v.   Wright,          468    U.S.     737,   751   (1984)

(prudential       standing           requirements            include         “the       general

prohibition      on     a    litigant’s        raising           another    person’s     legal

rights, the rule barring adjudication of generalized grievances

more appropriately addressed in the representative branches, and

the requirement that a plaintiff’s complaint fall within the

zone of interests protected by the law invoked”).

       This Court first addressed and applied the standard for

nonparty appellate standing in Kenny.                            There, the Secretary of

Labor    filed    suit       against      an    employee          stock-ownership        plan,

alleging the sale of stock to the plan’s trustees violated the

Employee Retirement Income Security Act of 1974.                                  820 F.2d at

666-67.     Kenny, who was a participant in the plan but not a

named party to the proceedings before the district court, filed

objections to the plan’s motion to approve the sale of stock.

Id. at 667-68.        When the district court overruled her objections

and approved the proposed sale, only Kenny appealed.                                    Id. at

668.     We permitted Kenny to appeal in the Department of Labor’s

absence,    noting      that        she   “participated            significantly        in   the

proceedings      below”       by     filing         “her    own     memorandum       opposing

approval of the sale,” which the district court fully considered

                                               22
and rejected.         Id.     We also found that Kenny’s financial stake

in the plan gave her an interest in the proceedings sufficient

to confer nonparty appellate standing.                      Id.

       Consumer Groups’ involvement in the underlying proceedings

is    no     different.       They    participated            in   the    case    below   by

objecting, under the district court’s local rules, to Company

Doe’s       motions   to    seal   and    to        proceed    pseudonymously       and   by

filing their own motion to unseal.                       Although Consumer Groups had

not    sought    formal     intervention            to    challenge      the   sealing    and

pseudonymity requests prior to entry of summary judgment, the

district court fully considered, and overruled, Consumer Groups’

objections when addressing the merits of Company Doe’s motion to

seal and to proceed under a pseudonym.                         As in Kenny, Consumer

Groups’ participation before the district court—as it pertains

to    the    issues   of    sealing      and    pseudonymity—was           akin   to   party

participation.

       Company Doe suggests that Consumer Groups’ involvement in

the proceedings below falls short of the participation necessary

to establish nonparty appellate standing because they failed to

substantially participate in the underlying litigation on the

merits.       Consumer Groups, however, do not challenge the district

court’s entry of judgment in favor of Company Doe.                                Instead,

they appeal only the district court’s rulings on sealing and

pseudonymity, which are the very issues they contested below and

                                               23
were    affected        by.          Consumer        Groups      participated          in     the

proceedings before the district court to the greatest extent

possible       given        that     the      litigation        proceeded        in     secret.

Numerous      courts       have    found       participation         similar     to    that    of

Consumer Groups adequate to permit a nonparty to appeal.                                     See,

e.g.,    Kaplan       v.     Rand,      192     F.3d    60,     66-67      (2d   Cir.       1999)

(permitting nonparty shareholder to appeal award of legal fees

to     counsel        for     stockholder’s             derivative         action       because

shareholder       objected         to    the     fee    award        before    the     district

court);       Commodity      Futures       Trading       Comm’n       v.   Topworth      Int’l,

Ltd., 205 F.3d 1107, 1113-14 (9th Cir. 1999) (finding sufficient

participation          based       upon        nonparty’s       formal        objection        to

receiver’s proposed distribution plan); Binker v. Pennsylvania,

977    F.2d    738,    745     (3d      Cir.    1992)     (concluding         that     nonparty

appellants       sufficiently           participated       in    proceedings          below    by

asserting      objections          to    settlement       agreement).            We    conclude

that, by lodging objections to Company Doe’s motions to seal and

to proceed under a pseudonym, and by filing their own motion to

unseal,       Consumer        Groups       sufficiently          participated          in     the

proceedings      before       the       district       court    to    appeal     the    court’s

orders dismissing their objections and permitting the case to be

litigated under seal and pseudonymously.

       Having determined that Consumer Groups satisfy the first

Kenny prong, we turn next to the second requirement for nonparty

                                                24
appellate standing, asking whether a nonparty who claims a right

of access to judicial documents and objects to a sealing motion

and request to proceed under a pseudonym possesses an interest

in the underlying proceedings sufficient to appeal a district

court’s order overruling the nonparty’s objections and sealing

portions of the record.

     We     conclude    that     the    presumptive           right    of     access   to

judicial documents and materials under the First Amendment and

common law gives Consumer Groups an interest in the underlying

litigation such that they may appeal the district court’s orders

disregarding their objections and depriving them of access to

the information they claim a right to obtain.                            The district

court’s rejection of Consumer Groups’ proffered objections to

the sealing motion and pseudonymity request is tantamount to an

adjudication of their rights of access.                       See United States v.

Antar, 38 F.3d 1348, 1363 (3d Cir. 1994) (“[T]he district judge

appears not to have recognized that maintaining the transcripts

under     seal,    though    a   passive         act,   was    an     active    decision

requiring         justification        under        the       First      Amendment.”).

Significantly, Consumer Groups are bound by the district court’s

denial of access and concomitant determination of their rights.

To deprive Consumer Groups of the right to appeal the district

court’s     adverse    ruling     on    their       objections        would    leave   no

possible    avenue     for   them      to   vindicate         their    asserted    First

                                            25
Amendment and common-law rights of access, which are interests

that diverge from those of the named parties who had access to

the documents filed in the litigation as well as the identity of

Company Doe.         Cf. United States v. Hickey, 185 F.3d 1064, 1066

(9th Cir. 1999) (rejecting the proposition that a named party

has standing to vindicate the public’s right of access).                        Thus,

appealing      the     district      court’s        sealing     and    pseudonymity

determinations        is    the   only   way   Consumer       Groups   can    protect

themselves from being bound by the adjudication of their rights

of access that they believe were violated.                     Because the orders

from which Consumer Groups appeal deprive Consumer Groups of the

very information they claim a right to inspect, their appeal

falls squarely within the exception allowing nonparties to seek

appellate review when necessary to preserve their rights.                            See

Davis, 176 F.3d at 808.

       Company Doe argues that Consumer Groups lack the requisite

interest to appeal the district court’s sealing order because

the local rule under which Consumer Groups submitted objections

serves only as a public notice provision and does not confer

party    status      that   would   permit     a    third     party    to   appeal     a

district court’s rejection of its objections.                     True enough, but

a nonparty’s right to seek appellate review of an order that

disposes of his rights and by which he is bound does not depend

upon    some   explicit      authorization         to   appeal.       In    Delvin   v.

                                          26
Scardelletti,         for    example,       the    Supreme    Court      held     that      an

unnamed      class     member    who      timely    objects   to    a    proposed         class

action settlement may appeal the district court’s approval of

the    settlement          without     seeking      formal    intervention           in     the

underlying proceedings.                536 U.S. 1, 14 (2002).             In doing so,

the    Court     concluded       that      the     petitioner      was   able     to      seek

appellate review of the district court’s order disregarding his

objections because he (1) participated in the district court

proceedings, (2) was bound by the court’s order overruling his

submitted objections, and (3) possessed interests that would not

be adequately represented on appeal by the named parties.                                  See

id. at 7-9.           Although “no federal statute or procedural rule

directly addresses who may appeal from approval of class action

settlements,” the Court observed, “the right to appeal from an

action that finally disposes of one’s rights has a statutory

basis.”        Id. at 13 (citing 28 U.S.C. § 1291 (“The courts of

appeals . . . shall have jurisdiction of appeals from all final

decisions       of     the      district      courts     of     the      United        States

. . . .”)).          As in Delvin, the district court’s order overruling

Consumer Groups’ objections and granting Company Doe’s motions

to    seal     and    to     proceed      pseudonymously      constitutes         a       final

decision      with     respect       to   Consumer     Groups’      rights      of    access

sufficient to trigger their right to appeal.                        We therefore hold

that, because they objected to Company Doe’s motion to seal and

                                             27
to proceed under a pseudonym, Consumer Groups may appeal the

district      court’s      adverse          sealing    and     pseudonymity            rulings

without first intervening in the underlying proceedings.



                                              B.

     We    turn     now    to    the    final      threshold     issue       presented      by

Company    Doe’s    motion       to    dismiss.       Company        Doe    contends      that

Consumer    Groups        lack    standing         under    Article        III    to   pursue

appellate      review       of        the     district       court’s         sealing       and

pseudonymity       orders.        Specifically,            Company    Doe        argues   that

Consumer Groups lack a concrete and particular injury necessary

to   confer     Article         III    standing.            Because        the    Commission

abandoned     its    appeal       of    the     district      court’s        judgment     and

Consumer Groups have no judicially cognizable injury of their

own, Company Doe asserts that no justiciable case or controversy

exists.

     To    satisfy    the       requirements        for    constitutional          standing,

the party invoking federal court jurisdiction must demonstrate

“that the conduct of which he complains has caused him to suffer

an ‘injury in fact’ that a favorable judgment will address.”

Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12 (2004)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992)).      Article III standing “must be met by persons seeking

appellate review, just as it must be met by persons appearing in

                                              28
courts of first instance.”            Arizonans for Official English, 520

U.S. at 64.       Accordingly, an intervenor may not pursue an appeal

in the absence of an original party on whose side intervention

was permitted unless the intervenor independently satisfies the

requirements for constitutional standing.                     Id. at 65.

       This Court has previously permitted news organizations to

intervene in actions in which they were not otherwise parties to

challenge a district court’s sealing order.                      See Stone v. Univ.

of Md. Med. Sys. Corp., 855 F.2d 172, 178 (4th Cir. 1988);

Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 252-54 (4th

Cir.   1988).      In     those   cases,     the       news   organizations   had    an

interest    in     the     sealed     judicial          documents    and    materials

sufficient to satisfy the constitutional standing requirements

of injury, causation, and redressability.                       They were bound by

the district court’s sealing orders, and insofar as they were

denied access to judicial documents that they claimed a right to

obtain,    they    were    aggrieved    by       the    district    court’s   sealing

determination.       A favorable decision on appeal would ameliorate

their injuries by providing them access to the records that they

sought.     In    sum,     it   was   the    news      organizations’      failure   to

obtain information—information, which in their view, they had a

right to access under the common law or the Constitution—that

supplied the case or controversy necessary for the intervenors

to secure appellate review of a district court’s sealing orders.

                                            29
       Company Doe attempts to distinguish the above cases on the

ground   that   they     involved     media      parties       that   had    a    First

Amendment right to inform public discourse.                      We see no reason

why the standing of news media to seek appellate review of a

district    court’s     sealing    order      should    differ    from     that    of   a

member of the general public.               The public right of access has

two dimensions.       First, the right protects the public’s ability

to oversee and monitor the workings of the Judicial Branch.                         See

Columbus-Am. Discovery Grp. v. Atl. Mut. Ins. Co., 203 F.3d 291,

303 (4th Cir. 2000) (“Publicity of such records, of course, is

necessary in the long run so that the public can judge the

product of the courts in a given case.”); see also Pepsico, Inc.

v. Redmond, 46 F.3d 29, 31 (7th Cir. 1995) (Easterbrook, J., in

chambers)    (“Opinions     are    not     the   litigants’       property.        They

belong to the public, which underwrites the judicial system that

produces them.”).        Second, public access to the courts promotes

the institutional integrity of the Judicial Branch.                        See United

States v. Cianfrani, 573 F.2d 835, 851 (3d Cir. 1978) (“Public

confidence [in the judiciary] cannot long be maintained where

important judicial decisions are made behind closed doors and

then   announced   in     conclusive       terms   to    the     public,    with    the

record     supporting    the      court’s     decision     sealed     from        public

view.”).     In light of the interests served by the public right

of access, we have recognized that “the rights of the news media

                                         30
. . . are coextensive with and do not exceed those rights of

members of the public in general.”                 In re Greensboro News Co.,

727   F.2d   1320,    1322   (4th    Cir.     1984);     see    also    Branzburg   v.

Hayes, 408 U.S. 665, 684 (1972) (“[T]he First Amendment does not

guarantee the press a constitutional right of special access to

information not available to the public generally.”).                        Instead,

the right of access is widely shared among the press and the

general public alike, such that anyone who seeks and is denied

access to judicial records sustains an injury.

      Article III standing demands that a litigant demonstrate

“an invasion of a legally protected interest” that is “concrete

and particularized” and “‘actual or imminent.’”                     Lujan, 504 U.S.

at 560 (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)).

Standing, the Supreme Court has instructed, “is not to be placed

in the hands of ‘concerned bystanders,’ who will use it simply

as a ‘vehicle of the vindication of value interests.’”                        Diamond

v. Charles, 476 U.S. 54, 62 (1986) (quoting United States v.

SCRAP, 412 U.S. 669, 687 (1973)).                   Thus, a mere generalized

grievance    shared    by    the    public    at   large       is   insufficient     to

establish a justiciable case or controversy.                        See Lujan, 504

U.S. at 573-74.

      That   an   injury     may   be   widely     shared,      however,     does   not

automatically     render     it    unsuitable      for   Article       III   standing.

Even a widely shared interest, “where sufficiently concrete, may

                                         31
count as an ‘injury in fact.’”                      FEC v. Akins, 524 U.S. 11, 24

(1998).       The      Supreme     Court        consistently      has     held          that     a

plaintiff    suffers       an    Article        III    injury    when     he       is    denied

information       that    must    be     disclosed       pursuant       to     a    statute,

notwithstanding “[t]he fact that other citizens or groups of

citizens    might      make     the     same    complaint       after     unsuccessfully

demanding disclosure.”            Pub. Citizen v. U.S. Dep’t of Justice,

491 U.S. 440, 449-50 (1989); see also Akins, 524 U.S. at 21-25

(holding that a group of voters had a concrete injury based upon

their inability to receive certain donor and campaign-related

information       from    an     organization);          Havens    Realty          Corp.        v.

Coleman,     455       U.S.      363,     373-74        (1982)     (concluding             that

deprivation       of     information          about    housing     availability                was

sufficient to constitute an Article III injury).                             What each of

these cases has in common is that the plaintiffs (1) alleged a

right of disclosure; (2) petitioned for access to the concealed

information; and (3) were denied the material that they claimed

a right to obtain.            Their informational interests, though shared

by   a    large     segment      of     the     citizenry,       became      sufficiently

concrete to confer Article III standing when they sought and

were denied access to the information that they claimed a right

to inspect.

     Although Consumer Groups’ right of access stems not from a

statute but from the Constitution and common law, the nature of

                                               32
their alleged injury is indistinguishable from the informational

harm suffered by the plaintiffs in the above cases.                        Consumer

Groups’ injury is formed by their inability to access judicial

documents      and   materials     filed       in    the     proceedings     below,

information that they contend they have a right to obtain and

inspect under the law.        Because the public right of access under

the First Amendment and common law protects individuals from the

very harm suffered by Consumer Groups, their injury transcends a

mere abstract injury such as a “common concern for obedience to

law.”   L. Singer & Sons v. Union Pac. R.R. Co., 311 U.S. 295,

303 (1940).       Consumer Groups are public interest organizations

that advocate directly on the issues to which the underlying

litigation and the sealed materials relate.                        By seeking, and

having been denied access to, documents they allege a right to

inspect,      Consumer   Groups    have    a    direct      stake    in   having   a

concrete injury redressed.

     One final point merits our attention.                   Company Doe argues

that, because it prevailed on its claims before the district

court   and    secured   an   injunction       barring      the    Commission    from

publishing the challenged report of harm, Consumer Groups cannot

stand in the Commission’s shoes and seek appellate review of the

district      court’s    sealing    order,          which    was     necessary     to

effectuate the district court’s judgment.                    In support of this

contention, Company Doe directs us to Diamond v. Charles, 476

                                      33
U.S. 54 (1986), and Hollingsworth v. Perry, 133 S. Ct. 2652

(2013).

       In Diamond, a pediatrician who was licensed to practice

medicine in Illinois, and who was a “conscientious object[or] to

abortions,” sought to defend the constitutionality of a state

statute     governing         abortions     after     the    state          elected        not   to

appeal an injunction enjoining enforcement of certain provisions

of the statute.           476 U.S. at 57-58.           The state Attorney General

filed a letter with the Supreme Court stating that his interest

in the continued proceedings was “essentially co-terminous with

the position on the issues set forth by the [petitioner].”                                       Id.

at 61 (internal quotation marks omitted).                             The Court, however,

held    that      the     petitioner       lacked    constitutional                standing      to

appeal      the    lower      court’s      decision     because             only    the     state

possessed a direct stake in defending the constitutionality of

its    statute.         Id.    at    65.      Because       the       petitioner          had     no

judicially        cognizable     interest      of    his     own       in    the     challenged

statute, he had no standing to appeal the judgment below in the

absence of the state.            Id. at 71.

       In   Hollingsworth,          the    proponents       of    a    ballot        initiative

that amended the California constitution to define marriage as

between     one     man    and   one      woman     sought       to    defend        the    law’s

constitutionality after the named defendants—a group of state

and    local      officials      responsible         for     enforcing             California’s

                                             34
marriage laws—refused to defend the law.                                133 S. Ct. at 2660.

The    Supreme       Court     held     that       the   proponents            lacked      standing

because       they    had      no    personal       stake     in     defending         the      law’s

enforcement that was distinct from the general interest of every

California citizen.                 Id. at 2663.         Because the proponents did

not    represent       the     State,       they      could    not      assert       the    State’s

interests.       Id. at 2664-66.

       Diamond and Hollingsworth illustrate that an intervenor’s

right    to    continue        a     suit   on      appeal     in       the    absence         of   the

original       party      on        whose   side       intervention            was     sought        is

dependent upon the intervenor having an independent interest in

the    proceedings          sufficient        to      satisfy       the       requirements          for

Article III standing.                 In both cases, the requisite injury in

fact was lacking because the intervening parties did not have a

direct       stake   in      defending        the     constitutionality               of   a    state

statute       when    state        officials        declined       to     do    so.        Consumer

Groups, by contrast, do not appeal the merits of the district

court’s decision to enjoin the Commission from publishing the

report of harm in its online database, nor do they attempt to

assert an interest that belongs only to the Commission.                                         Their

interest in the litigation is that of a third party seeking

access to documents filed with the court, which is an interest

entirely independent of the injury that supplied the requisite

case    or    controversy           between    Company        Doe       and    the    Commission.

                                                 35
Consumer Groups have a redressable, actual injury and a personal

stake sufficient to make their claims justiciable.

        We conclude that Consumer Groups’ participation before the

district         court    on    the     issues        of   sealing    and     pseudonymity,

coupled      with    their       redressable          injuries,      create    an    ongoing,

adversarial        case    or        controversy       vis-à-vis     Company    Doe,    whose

interests in maintaining the documents under seal are adverse to

those of Consumer Groups.                 Thus, having determined that Consumer

Groups have nonparty appellate standing and independent Article

III standing to seek appellate review of the district court’s

sealing and pseudonymity orders, we deny Company Doe’s motion to

dismiss this appeal and turn next to the merits of Consumer

Groups’ arguments.



                                                III.

       It    is    well    settled        that     the     public     and   press     have   a

qualified        right    of     access    to     judicial     documents       and    records

filed       in    civil        and     criminal        proceedings.           See    Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 n.17 (1980);

Nixon, 435 U.S. at 597; Media Gen. Operations, Inc. v. Buchanan,

417 F.3d 424, 428 (4th Cir. 2005).                         The right of public access

springs from the First Amendment and the common-law tradition

that     court      proceedings           are     presumptively        open     to     public

scrutiny.         Va. Dep’t of State Police v. Wash. Post, 386 F.3d

                                                 36
567, 575 (4th Cir. 2004).           “The distinction between the rights

of access afforded by the common law and the First Amendment is

significant,    because     the    common     law   does   not   afford    as    much

substantive protection to the interests of the press and the

public as does the First Amendment.”                In re United States for an

Order Pursuant to 18 U.S.C. Section 2703, 707 F.3d 283, 290 (4th

Cir. 2013) (quoting Va. Dep’t of State Police, 386 F.3d at 575)

(internal quotation marks omitted).                 The common-law presumptive

right of access extends to all judicial documents and records,

and   the   presumption     can     be   rebutted      only    by     showing    that

“countervailing interests heavily outweigh the public interests

in access.”     Rushford, 846 F.2d at 253.             By contrast, the First

Amendment secures a right of access “only to particular judicial

records and documents,” Stone, 855 F.2d at 180, and, when it

applies,    access    may     be     restricted        only      if    closure      is

“necessitated    by   a   compelling          government      interest”    and    the

denial of access is “narrowly tailored to serve that interest,”

In re Wash. Post Co., 807 F.2d 383, 390 (4th Cir. 1986) (quoting

Press-Enter. Co. v. Superior Court, 464 U.S. 501, 510 (1984)

(internal quotation marks omitted)).

      We have cautioned district courts that the right of public

access, whether arising under the First Amendment or the common

law, “may be abrogated only in unusual circumstances.”                          Stone,

855 F.2d at 182.      As explained above, public access promotes not

                                         37
only the public’s interest in monitoring the functioning of the

courts but also the integrity of the judiciary.                  See Columbus-

Am. Discovery Grp., 203 F.3d at 303.               “Public access serves to

promote     trustworthiness        of   the    judicial     process,     to       curb

judicial abuses, and to provide the public with a more complete

understanding      of   the   judicial        system,     including     a     better

perception of fairness.”       Littlejohn v. Bic Corp., 851 F.2d 673,

682   (3d   Cir.   1988).     As    Judge     Easterbrook,    writing       for    the

Seventh Circuit, stated: “The political branches of government

claim legitimacy by election, judges by reason.                 Any step that

withdraws an element of the judicial process from public view

makes the ensuing decision look more like a fiat and requires

rigorous justification.”           Hicklin Eng’g, L.C. v. Bartell, 439

F.3d 346, 348 (7th Cir. 2006).

      With these principles in mind, we turn to Consumer Groups’

arguments on appeal.



                                        A.

      Consumer Groups argue that the First Amendment right of

access applies to all of the documents sealed by the district

court and that the court erred in determining that Company Doe

demonstrated a compelling interest that justified sealing the

materials.      Company Doe counters that the First Amendment is

inapplicable to the materials filed before the district court

                                        38
and, even if it does extend to some of the documents, Company

Doe has a compelling interest sufficient to defeat the First

Amendment presumptive right of access.

     When presented with a sealing request, our right-of-access

jurisprudence requires that a district court first “determine

the source of the right of access with respect to each document,

because     only       then    can        it     accurately        weigh     the      competing

interests at stake.”            Va. Dep’t of State Police, 386 F.3d at 576

(brackets omitted) (quoting Stone, 855 F.2d at 181 (internal

quotation marks omitted)).                     Although the district court ordered

that some of the materials be unsealed after Consumer Groups

noted their appeal, our review of the record reveals that the

following      categories           of        documents     remain        sealed      in    their

entireties: (1) the pleadings and attachments thereto; (2) the

motions, related briefing, and exhibits supporting (i) Company

Doe’s motion for a preliminary injunction, (ii) the Commission’s

motion    to   dismiss,        (iii)          Company     Doe’s    motion     to    amend     its

complaint,       and    (iv)        the       parties’     cross-motions         for       summary

judgment;      and     (3)    the    amended       pleadings       as     well   as    numerous

other residual matters.                   None of these sealed documents appear

on the public docket.               Further, in addition to these materials,

the district court released its memorandum opinion on the public

docket    with       redactions          to    virtually     all     of    the     facts,      the

court’s analysis, and the evidence supporting its decision.

                                                 39
                                              1.

     We    begin       with     the     district         court’s      redactions      to     its

memorandum      opinion        as    well    as    its       wholesale     sealing     of    the

parties’ summary          judgment       motions        and     accompanying      materials.

We have squarely held that the First Amendment right of access

attaches     to       materials       filed       in    connection        with    a   summary

judgment motion.          See Rushford, 846 F.2d at 252-53.                      Although we

have not addressed whether the First Amendment right of access

extends    to     a    judicial       opinion      ruling       on    a   summary     judgment

motion, we have little difficulty in concluding that it does.

     In In re Washington Post Co., we held that the right of

access under the First Amendment applied to documents filed in

connection with plea and sentencing hearings in criminal cases,

reasoning that the First Amendment right of access extends to

materials       submitted       in    conjunction            with    judicial    proceedings

that themselves would trigger the right to access.                               807 F.2d at

390 (“Because we conclude that the more rigorous First Amendment

standard should apply in this context, we hold that the First

Amendment       right     of        access    applies         to     documents      filed    in

connection        with    plea        hearings         and     sentencing       hearings     in

criminal cases, as well as to the hearings themselves.”).                                    Our

decision in In re Washington Post Co. recognized the right of

access to documents as “a necessary corollary of the capacity to

attend    the     relevant          proceedings.”             Hartford     Courant     Co.    v.

                                              40
Pellegrino, 380 F.3d 83, 93 (2d Cir. 2004).                            We reaffirmed our

commitment to this analytical approach in Rushford, by observing

that   summary      judgment        is    an     adjudication       that      “serves        as   a

substitute for trial,” 846 F.2d at 252, and therefore, the First

Amendment right of access attaches to documents and materials

filed in connection with a summary judgment motion, see id. at

253.

       The same logic dictates that the First Amendment right of

access    extends       to     a    judicial          opinion    ruling     on    a     summary

judgment motion.              The public has an interest in learning not

only the evidence and records filed in connection with summary

judgment      proceedings          but    also    the       district    court’s        decision

ruling on a summary judgment motion and the grounds supporting

its    decision.         Without         access       to    judicial    opinions,        public

oversight      of      the    courts,       including         the   processes          and    the

outcomes    they       produce,      would       be    impossible.         See   Cox     Broad.

Corp. v. Cohn, 420 U.S. 469, 492 (1975) (“[O]fficial records and

documents open to the public are the basic data of governmental

operations.”); Mueller v. Raemisch, 740 F.3d 1128, 1135-36 (7th

Cir.     2014)      (“Secrecy        makes       it        difficult    for      the     public

(including the bar) to understand the grounds and motivations of

a decision, why the case was brought (and fought), and what

exactly was at stake in it.”); United States v. Mentzos, 462

F.3d   830,      843    n.4    (8th      Cir.     2006)      (denying     motion       to    file

                                                41
opinion under seal because “decisions of the court are a matter

of public record”); Union Oil Co. of Cal. v. Leavell, 220 F.3d

562, 568 (7th Cir. 2000) (“[I]t should go without saying that

the judge’s opinions and orders belong in the public domain.”);

United    States     v.      Amodeo,      71     F.3d   1044,    1048    (2d    Cir.      1995)

(observing that public monitoring of the courts “is not possible

without     access      to     .   .    .      documents       that    are   used    in    the

performance of Article III functions”).                           Indeed, it would be

anomalous to conclude that the First Amendment right of access

applies    to    materials         that     formed      the    basis    of   the    district

court’s decision ruling on a summary judgment motion but not the

court’s    opinion        itself.           We   therefore       hold    that   the    First

Amendment       right     of   access       extends      not    only    to   the    parties’

summary judgment motions and accompanying materials but also to

a judicial decision adjudicating a summary judgment motion.



                                                 2.

     During       the     pendency        of     the    underlying      litigation,        the

district court allowed the entire docket sheet to remain sealed

with the exception of Company Doe’s motion to seal.                                 Although

the district court ultimately unsealed portions of the docket

sheet, numerous entries remain hidden from public view.

     This       Court     has,     in     the    criminal       context,     reversed       the

sealing of docket sheets as overbroad and incompatible with the

                                                 42
First Amendment presumptive right of access.                  See In re State-

Record Co., 917 F.2d 124, 129 (4th Cir. 1990) (per curiam).                      In

doing so, we observed:

      There are probably many motions and responses thereto
      that contain no information prejudicial to defendant,
      and we can not understand how the docket entry sheet
      could be prejudicial. However, under the terms of the
      orders entered in these cases, this information,
      harmless as it may be, has also been withheld from the
      public.

Id.    Our skepticism toward wholesale sealing of docket sheets

was grounded in the commonsensical observation that most of the

information   contained     on   a   docket     sheet    is   material   that    is

presumptively open to public inspection.                 The Eleventh Circuit

has   squarely     held   that   a   district    court’s      maintenance   of   a

sealed    docket    sheet   violates     the    public     and   press’s    First

Amendment right of access to criminal proceedings, United States

v. Valenti, 987 F.2d 708, 715 (11th Cir. 1993), and the Second

Circuit has extended the First Amendment right of public access

to docket sheets for civil proceedings, Hartford Courant Co.,

380 F.3d at 96; see also United States v. Mendoza, 698 F.3d

1303, 1307 (10th Cir. 2012) (noting that “dockets are generally

public documents” and collecting cases).                  We join the Second

Circuit and hold that the public and press’s First Amendment

qualified right of access to civil proceedings extends to docket

sheets.



                                       43
      The   ability   of    the   public      and   press    to    inspect    docket

sheets is a critical component to providing meaningful access to

civil    proceedings.       The   docket      sheet   provides       onlookers    an

overview of the court proceedings and allows them to ascertain

the parties to the case, the materials that have been filed, and

the   trial   judge’s      decisions.        See    United   States      v.   Ochoa-

Vasquez, 428 F.3d 1015, 1029 n.15 (11th Cir. 2005).                      Access to

docket sheets therefore enhances the appearance of fairness and

enlightens the public both to the procedures the district court

utilized to adjudicate the claims before it and to the materials

it relied upon in reaching its determinations.                    In this respect,

“docket sheets provide a kind of index to judicial proceedings

and documents, and endow the public and press with the capacity

to exercise their rights guaranteed by the First Amendment.”

Hartford Courant Co., 380 F.3d at 93.

      By sealing the entire docket sheet during the pendency of

the litigation, as the district court permitted in this case,

courts    effectively      shut   out   the    public   and       the   press   from

exercising their constitutional and common-law right of access

to civil proceedings.         But there is a more repugnant aspect to

depriving the public and press access to docket sheets:                       no one

can challenge closure of a document or proceeding that is itself

a secret.     Indeed, in this case Consumer Groups were able to

challenge the sealing of only those categories of documents they

                                        44
were able to glean from the district court’s heavily redacted

memorandum opinion.          Because access to docket sheets is integral

to providing meaningful access to civil proceedings, we hold

that the public and press enjoy a presumptive right to inspect

docket sheets in civil cases under the First Amendment.



                                           B.

      Having concluded that the public enjoys a qualified right

of   access    under   the    First   Amendment    to   the    district   court’s

memorandum      opinion   ruling      on   the   parties’     cross-motions   for

summary judgment, the materials the district court relied upon

in adjudicating the summary judgment motions, and the docket

sheet, we next must determine whether a compelling governmental

interest negates the public’s presumptive right of access to

these documents.          Because the First Amendment guarantees the

right of access to these documents, our review of the district

court’s sealing decision is de novo.               ACLU v. Holder, 673 F.3d

245, 251 (4th Cir. 2011).

      The district court identified three interests that it found

sufficiently compelling to defeat the First Amendment right of

access:       (1)   Company     Doe’s       interest    in     “preserving    its

reputational and fiscal health”; (2) Company Doe’s interest in

ensuring the efficacy of the injunctive relief awarded by the



                                           45
district court; and (3) Company Doe’s First Amendment right to

petition the courts.          We address each in turn.



                                            1.

      The     district       court      surmised       that   disclosure      of     the

materially inaccurate report of harm and any facts that would

allow the public to link the report to Company Doe would risk

injury   to    Company      Doe’s      economic    and    reputational      interests.

The   court     then       concluded       that   Company     Doe’s     interest      in

“preserving its reputational and fiscal health” outweighed the

public’s First Amendment right of access.

      A corporation very well may desire that the allegations

lodged   against      it    in   the    course    of     litigation    be   kept    from

public   view    to    protect       its    corporate      image,     but   the    First

Amendment right of access does not yield to such an interest.

The interests that courts have found sufficiently compelling to

justify closure under the First Amendment include a defendant’s

right to a fair trial before an impartial jury, Press-Enter.,

Co., 464 U.S. at 510; protecting the privacy rights of trial

participants such as victims or witnesses, Globe Newspaper Co.

v. Superior Court, 457 U.S. 596, 607-08 (1982); and risks to

national security, United States v. Aref, 533 F.3d 72, 83 (2d

Cir. 2008); Detroit Free Press v. Ashcroft, 303 F.3d 681, 705

(6th Cir. 2002).           Adjudicating claims that carry the potential

                                            46
for embarrassing or injurious revelations about a corporation’s

image, by contrast, are part of the day-to-day operations of

federal        courts.         But    whether        in    the        context       of     products

liability claims, securities litigation, employment matters, or

consumer fraud cases, the public and press enjoy a presumptive

right     of     access     to       civil    proceedings             and    documents             filed

therein, notwithstanding the negative publicity those documents

may shower upon a company.                   A corporation may possess a strong

interest in preserving the confidentiality of its proprietary

and trade-secret information, which in turn may justify partial

sealing of court records.                See Nixon, 435 U.S. at 598.                           We are

unaware, however, of any case in which a court has found a

company’s        bare     allegation          of     reputational            harm        to        be   a

compelling       interest        sufficient         to    defeat       the     public’s            First

Amendment       right     of    access.         Conversely,            every       case    we       have

located has reached the opposite result under the less demanding

common-law standard.             See, e.g., Procter & Gamble Co. v. Bankers

Trust Co., 78 F.3d 219, 225 (6th Cir. 1996) (“commercial self-

interest” does not to qualify as a legitimate ground for keeping

documents under seal); Republic of Philippines v. Westinghouse

Elec.   Corp.,      949     F.2d      653,     663       (3d    Cir.    1991)        (harm         to   a

“company’s       public        image”    alone       cannot       rebut        the       common-law

presumption       of     access);      Cent.       Nat’l       Bank    of    Mattoon          v.    U.S.

Dep’t     of     Treasury,        912        F.2d    897,        900        (7th     Cir.          1990)

                                               47
(information that “may impair [a corporation’s] standing with

its customers” insufficient to justify closure); Littlejohn, 851

F.2d    at    685    (a     corporation’s         “desire      to    preserve      corporate

reputation”         is     insufficient        overcome         common-law        right     of

access); Wilson           v.   Am.    Motors      Corp.,      759    F.2d   1568,       1570-71

(11th       Cir.    1985)      (per    curiam)       (“harm         [to]    the    company’s

reputation”         is    insufficient       to    outweigh         common-law     right     of

access).

       In    any    event,     it     is   unclear      from    the     district        court’s

memorandum opinion what, if any, evidence the district court

relied upon to conclude that dissemination of the report of harm

would injure Company Doe’s reputational and pecuniary interests.

The district court made no specific findings explaining how the

information         sealed     in     this   case       would       harm    Company      Doe’s

reputation, and Company Doe does not point us to any evidence

that buttresses the district court’s conclusion.                            After scouring

the record on appeal, we find no credible evidence to support

Company Doe’s fear that disclosure of the challenged report of

harm and the facts of this case would subject it to reputational

or economic injury, particularly in light of the fact that the

district      court’s       entry     of   judgment      in     favor      of   Company     Doe

vindicated the company and its product.                          This Court has never

permitted          wholesale         sealing       of      documents            based      upon

unsubstantiated or speculative claims of harm, let alone harm to

                                             48
a company’s reputation.          Cf. Joy v. North, 692 F.2d 880, 894 (2d

Cir. 1982) (“[A] naked conclusory statement that publication of

the   Report   will    injure    the    bank      in    the   industry    and    local

community   falls     woefully    short      of   the    kind   of   showing     which

raises even an arguable issue as to whether it may be kept under

seal.”).    An unsupported claim of reputational harm falls short

of a compelling interest sufficient to overcome the strong First

Amendment   presumptive     right      of    public      access.        The    district

court erred by concluding otherwise.



                                        2.

      We also must reject the district court’s conclusion that

sealing was justified to safeguard the statutory right Company

Doe sought to vindicate by bringing the underlying action.                         The

district    court   believed     that     blanket       sealing    of    the    summary

judgment materials and sweeping redactions to its opinion were

warranted so that Company Doe would not forfeit the statutory

relief it obtained after successfully showing that the report of

harm was materially inaccurate and should not, under the CPSIA,

be published.

      The relief Company Doe secured by prevailing on its claims

was the right to keep the challenged report of harm removed from

the online database.       That remedy is distinct from the right to

litigate its claims in secret and to keep all meaningful facts

                                        49
about     the      litigation          forever       concealed         from       public     view.

Neither the CPSIA nor the Administrative Procedure Act confers

upon     district         courts         carte       blanche         to      conduct        secret

proceedings, and, more importantly, the Constitution forbids it.

       The    district         court’s        sealing    determination            seems     to    be

rooted       in    a   concern         that    the      public       would     be    unable       to

appreciate         the    court’s        determination              that    the      information

contained         in   the      challenged       report        of    harm     was     materially

inaccurate and failed to relate to Company Doe’s product.                                        The

court’s apprehension over the ramifications of disclosing the

facts germane to this case cannot be squared with the principles

of public discourse that underlie the First Amendment.                                      As the

Supreme      Court       long    ago     recognized,           “erroneous         statement      is

inevitable in free debate, and . . . it must be protected if the

freedoms of expression are to . . . survive.”                              N.Y. Times Co. v.

Sullivan, 376 U.S. 254, 271-72 (1964).

       We are not blind to the fact that a corporation’s image or

reputation may diminish by being embroiled in litigation against

the government over the safety of one of its products.                                     That is

the nature of public litigation.                         When parties “call on the

courts, they must accept the openness that goes with subsidized

dispute       resolution          by     public         (and        publicly        accountable)

officials.”            Union    Oil     Co.    of    Cal.,     220     F.3d    at    568.        The

district court therefore erred in concluding that sealing was

                                                50
justified    to   protect       the   rights      that       Company        Doe   sought    to

vindicate by bringing its suit.



                                           3.

      For    reasons       substantially         similar          to     those      we     have

identified     above,      we     cannot        accept          the    district       court’s

contention that allowing public access to a manufacturer’s legal

challenge    to    the     inclusion       of     a        report      of    harm    in    the

Commission’s      database       would     impermissibly              impinge       upon   the

manufacturer’s     First     Amendment      right          to    petition     the     courts.

Company Doe posits that, if pre-publication challenges to the

Commission’s      online    database       could       not       be    litigated      without

disclosing the very information the Commission seeks to publish,

no manufacturer would challenge the inclusion of a report of

harm in the database and risk more exposure to the challenged

report through litigation.

      Company Doe’s argument contorts the First Amendment right

to petition federal courts for redress of grievances and, if

embraced, would allow any company that challenged the inclusion

of a report in the Commission’s database to litigate its claims

behind closed doors.         The First Amendment right to petition the

government secures meaningful access to federal courts.                                    See

Bill Johnson’s Rests., Inc. v. NLRB, 461 U.S. 731, 741 (1983).

It   does   not   provide       for   a   right       to    petition        the   courts     in

                                           51
secret.        In this case, Company Doe was not denied meaningful

access to the courts: it litigated its claims and obtained the

relief it was entitled to under the Administrative Procedure

Act.



                                       C.

       The sealed documents in this case implicate public concerns

that are at the core of the interests protected by the right of

access: “the citizen’s desire to keep a watchful eye on the

workings of public agencies . . . [and] the operation of the

government.”       Nixon, 435 U.S. at 598.             The interest of the

public and press in access to civil proceedings is at its apex

when the government is a party to the litigation.                 Indeed, the

public has a strong interest in monitoring not only functions of

the courts but also the positions that its elected officials and

government agencies take in litigation.               See Fed. Trade Comm’n

v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 410 (1st Cir. 1987)

(“The     appropriateness     of    making    court   files     accessible    is

accentuated in cases where the government is a party: in such

circumstances, the public’s right to know what the executive

branch    is    about   coalesces   with    the   concomitant   right   of   the

citizenry to appraise the judicial branch.”).             In this case, the

heightened public interest in disclosure is underscored by the

fact that this legal action marked the first challenge to the

                                       52
accuracy of material sought to be posted on the Commission’s

database.

      The    burden     rested        with    Company         Doe      to    articulate       a

compelling     interest      that     outweighs        the     strong       presumption      of

public access.        Measured against the heightened public interests

presented in this case, Company Doe has failed to demonstrate

any interest sufficient to defeat the public’s First Amendment

right of access and to justify continued sealing.                             The district

court’s     sealing     order       therefore          must       be   reversed.           Our

determination to unseal the district court’s memorandum opinion

and the materials related to the parties’ motions for summary

judgment     will     bring      to    light      the        underlying           facts,   the

information contained in the report of harm, and the evidence

the   district       court   relied     upon      in    its       adjudication        of   the

claims.         It     follows        that    Company          Doe      would       have     no

countervailing interest that would justify continuing to keep

the remaining documents sealed.                   Accordingly, we instruct the

district court to unseal the case in its entirety on remand.



                                             D.

      Before    proceeding       to    Consumer        Groups’         challenge      of   the

district    court’s     pseudonymity         ruling,         we   pause      to    address    a

final   issue    relating     to      the    district         court’s       sealing    order.

When presented with a motion to seal, the law in this Circuit

                                             53
requires      a     judicial         officer      to      comply      with     the    following

procedural        requirements:            (1)    provide        public      notice       of     the

sealing request and a reasonable opportunity for the public to

voice   objections            to     the    motion;       (2)       consider    less      drastic

alternatives        to     closure;        and    (3)    if    it    determines       that      full

access is not necessary, it must state its reasons—with specific

findings—supporting closure and its rejections of less drastic

alternatives.            In     re    Knight      Pub.     Co.,      743   F.2d      at   234-35.

Consumer      Groups       do      not      quarrel       with      the    district       court’s

adherence to the procedures mandated by In re Knight Publishing

Co.      However,          Consumer         Groups      and      their     supporting          amici

complain that the district court erred by failing to rule on the

sealing motion for nine months, thereby allowing the case to

remain under temporary seal pursuant to the district court’s

local rules.

       The public’s interest in monitoring the work of the courts

is subverted when a court delays making a determination on a

sealing request while allowing litigation to proceed to judgment

in secret.         Indeed, this Court has rejected pleas by litigants

that    the       public      right        of    access       can    be    accommodated          “by

releasing the information after [the] trial has concluded, when

all danger of prejudice will be past,” reasoning that “the value

of openness . . . is threatened whenever immediate access to

ongoing proceedings is denied, whatever provision is made for

                                                 54
later public disclosure.”            In re Application & Affidavit for a

Search Warrant, 923 F.2d 324, 331 (4th Cir. 1991) (quoting In re

Charlotte Observer, 882 F.2d 850, 856 (4th Cir. 1989)) (internal

quotation marks omitted).            Because the public benefits attendant

with open proceedings are compromised by delayed disclosure of

documents, we take this opportunity to underscore the caution of

our precedent and emphasize that the public and press generally

have a contemporaneous right of access to court documents and

proceedings when the right applies.                     “Each passing day may

constitute a separate and cognizable infringement of the First

Amendment.”         Grove Fresh Distribs., Inc. v. Everfresh Juice Co.,

24 F.3d 893, 897 (7th Cir. 1994) (brackets omitted) (quoting

Neb.   Press    Ass’n     v.   Stuart,   423     U.S.   1327,   1329   (Blackmun,

Circuit Justice, 1975)).             A district court therefore must make

on-the-record findings required by In re Knight Publishing and

act on a sealing request as expeditiously as possible.

       Because the district court allowed Company Doe’s motion to

seal to remain pending for nine months while it adjudicated the

merits of Company Doe’s claims, neither the public nor the press

was    able    to    monitor   the    progress    of    the   litigation   as   it

unfolded.           The district court’s nine-month delay in ruling on

the sealing motion ostensibly was based upon its belief that the

merits of Company Doe’s claims were “inextricably intertwined”

with the issues of sealing.              But the public right of access

                                         55
under the First Amendment and common law is not conditioned upon

whether a litigant wins or loses.                The district court erred by

failing to act expeditiously on the sealing motion.



                                           IV.

      Last,     Consumer        Groups     challenge   the    district    court’s

decision permitting Company Doe to litigate under a pseudonym.

We   review     a   district     court’s    pseudonymity     decision    under   an

abuse-of-discretion standard.               James v. Jacobson, 6 F.3d 233,

239 (4th Cir. 1993).

      The     Federal    Rules    of     Civil   Procedure   require     that    the

identities of the parties to a case be disclosed.                   See Fed. R.

Civ. P. 10(a) (“The title of the complaint must name all the

parties     .   .    .   .”).      This     Court   has    recognized    that    in

exceptional         circumstances,       compelling    concerns    relating      to

personal privacy or confidentiality may warrant some degree of

anonymity in judicial proceedings, including use of a pseudonym.

See Jacobson, 6 F.3d at 238.                 In Jacobson, we identified the

following nonexclusive factors for district courts to consider

when determining whether a party should be permitted to litigate

pseudonymously:

      Whether the justification asserted by the requesting
      party is merely to avoid the annoyance and criticism
      that may attend any litigation or is to preserve
      privacy in a matter of sensitive and highly personal
      nature;  whether  identification  poses  a  risk  of

                                           56
      retaliatory physical or mental harm to the requesting
      party or even more critically, to innocent non-
      parties; the ages of the person whose privacy
      interests are sought to be protected; whether the
      action is against a governmental or private party;
      and, relatedly, the risk of unfairness to the opposing
      party from allowing an action against it to proceed
      anonymously.

Id.   We emphasized, however, that proceeding by pseudonym is a

“rare dispensation.”         Id.

      The district court’s pseudonymity determination rested upon

two of the Jacobson factors: (1) the prejudice that precluding

Company Doe from proceeding pseudonymously likely would produce

and (2) the risk of unfairness to the Commission in allowing the

action   to   proceed    anonymously.         It    found    that    both    factors

weighed in favor of allowing Company Doe to litigate its claims

under a pseudonym, explaining that Company Doe initiated the

underlying     suit     to    prevent    disclosure          of     its   identity;

disclosing    Company     Doe’s     identity       would    cause    harm    to     the

company; and the Commission would not be prejudiced by allowing

Company Doe to litigate its claims pseudonymously.

      Pseudonymous      litigation    undermines       the   public’s       right    of

access to judicial proceedings.              The public has an interest in

knowing the names of the litigants, see Coe v. Cnty. of Cook,

162 F.3d 491, 498 (7th Cir. 1998), and disclosing the parties’

identities    furthers       openness    of    judicial       proceedings,          see

Jacobson, 6 F.3d at 238.           It is unsurprising, then, that many of


                                        57
our sister circuits have adopted an approach for pseudonymity

requests that balances a litigant’s stated need for anonymity

against the public’s countervailing interests in full disclosure

and openness.       See, e.g., Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 189 (2d Cir. 2008) (holding that “the plaintiff’s

interest in anonymity must be balanced against both the public

interest in disclosure and any prejudice to the defendant”); Doe

v. Porter, 370 F.3d 558, 560 (6th Cir. 2004) (framing pseudonym

issue     by    asking     “whether           a    plaintiff’s        privacy        interests

substantially       outweigh         the          presumption        of      open     judicial

proceedings”); Roe v. Aware Woman Ctr. for Choice, Inc., 253

F.3d 678, 685 (11th Cir. 2001) (explaining that the “ultimate

test    for     permitting     a    plaintiff            to      proceed   anonymously        is

whether    the    plaintiff        has    a       substantial       privacy    right        which

outweighs         the      customary               and        constitutionally-embedded

presumption of openness in judicial proceedings”); Does I Thru

XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir.

2000) (holding that “a party may preserve his or her anonymity

in     judicial    proceedings           in       special     circumstances          when     the

party’s need for anonymity outweighs prejudice to the opposing

party     and     the    public’s         interest          in     knowing     the     party’s

identity”); M.M. v. Zavaras, 139 F.3d 798, 803 (10th Cir. 1998)

(adopting a test that “weigh[s] the plaintiff’s claimed right to

privacy    against       the   countervailing             public      interest       in     [open

                                                  58
proceedings]”).                We agree that the public’s interest in open

proceedings             must     inform       a     district        court’s           pseudonymity

calculus.           We     therefore         hold    that,    when        a    party     seeks    to

litigate under a pseudonym, a district court has an independent

obligation         to    ensure       that    extraordinary         circumstances          support

such   a   request         by    balancing          the   party’s     stated          interest    in

anonymity      against          the    public’s        interest      in       openness    and    any

prejudice that anonymity would pose to the opposing party.

       With    due        respect      for    the      discretion         we    afford     to    the

district       court’s          ability      to     balance     the       relevant        Jacobson

factors       in    weighing          the    competing        interests          at     stake,    we

conclude      that       the    court       abused     its   discretion          in     permitting

Company Doe to litigate under a pseudonym.                            In allowing Company

Doe to proceed anonymously, the district court gave no explicit

consideration            to     the     public’s          interest        in     open     judicial

proceedings.            As we have explained, the public interest in the

underlying         litigation          is     especially       compelling             given      that

Company Doe sued a federal agency.                        See Doe v. Megless, 654 F.3d

404, 411 (3d Cir. 2011) (explaining that public’s interest in

disclosure         of     plaintiff’s         identity       was     “heightened”          because

defendants         were        “public       officials        and     government           bodies”

(citation omitted) (internal quotation marks omitted)); Femedeer

v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (noting that “the

public has an important interest in access to legal proceedings,

                                                  59
particularly          those        attacking           .     .     .      properly       enacted

legislation”).             Further, unlike cases in which courts granted

pseudonymity to protect “privacy or confidentiality concerns,”

Jacobson,       6    F.3d    at     238,       courts       consistently      have      rejected

anonymity       requests      to    prevent          speculative       and   unsubstantiated

claims     of       harm     to     a     company’s         reputational          or    economic

interests, see, e.g., Nat’l Commodity & Barter Ass’n v. Gibbs,

886 F.2d 1240, 1245 (10th Cir. 1989) (per curiam) (explaining

that     pseudonymity         “has        not    been       permitted        when      only    the

plaintiff’s economic or professional concerns are involved” and

collecting cases).                Although the use of a fictitious name has

been permitted in cases involving the disclosure of confidential

information, Company Doe has made no showing that such interests

were implicated in this case.                         Instead, Company Doe commenced

this action to challenge the Commission’s decision to publish a

report    pertaining         to     one    of        Company      Doe’s    products      in    the

Commission’s online database.                    We have explained that use of a

pseudonym “merely to avoid the annoyance and criticism that may

attend . . . litigation” is impermissible.                             Jacobson, 6 F.3d at

238.     Because Company Doe has failed to identify any exceptional

circumstances         that    justify          the    use    of    a   pseudonym       in     these

proceedings,         we     hold        that    the        district       court     abused     its

discretion in allowing Company Doe to litigate pseudonymously.



                                                 60
                                      V.

       To recapitulate, we hold that Consumer Groups’ notice of

appeal deprived the district court of jurisdiction to entertain

Consumer Groups’ motion to intervene.                 Accordingly, we vacate

the district court’s order denying intervention on the merits.

We further conclude that Consumer Groups meet the requirements

for nonparty appellate standing and have Article III standing to

seek    appellate    review   of   the     district    court’s    sealing       and

pseudonymity   orders.        Thus,   we   deny   Company   Doe’s      motion    to

dismiss   Consumer    Groups’   appeal.       Finally,    we    hold    that    the

district court’s sealing order violated the public’s right of

access under the First Amendment and that the court abused its

discretion in allowing Company Doe to proceed under a pseudonym.

We     therefore    reverse     the    district       court’s    sealing        and

pseudonymity orders and remand the case with instructions for

the district court to unseal the record in its entirety.

                                      VACATED IN PART, REVERSED IN PART,
                                      AND REMANDED WITH INSTRUCTIONS




                                      61
HAMILTON, Senior Circuit Judge, concurring in the judgment:

       To seal the court record below, as the district court did,

the relevant First Amendment jurisprudence required Company Doe

to   establish,      at    a   minimum,       that   a   compelling      governmental

interest     would   be    furthered        by    granting    the    motion    to    seal.

Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th

Cir. 1988).     Regrettably, Company Doe simply failed to meet this

burden,      and,    for       this      reason,     I   am     constrained,          with

reservations, to concur in the judgment.                      I also vote to deny

Company Doe’s motion to dismiss this appeal.

       The   able    and   conscientious          district    judge     in    this    case

faced a difficult task:               deciding whether Company Doe’s interest

in   sealing   the    bulk       of   the    court   record    overcame       the    First

Amendment interests of the Consumer Product Safety Commission

(the   Commission),        its    then      chairwoman   Inez       Tenenbaum    in    her

official     capacity      (Chairwoman        Tenenbaum),      and    three     consumer

advocacy groups--Public Citizen, Consumer Federation of America,

and Consumers’ Union (collectively the Consumer Groups).                               The

district court believed that sealing the bulk of the record in

this case from public consumption preserved, in large measure,

the efficacy of the injunctive relief the district court granted

Company Doe on the merits of its action against the Commission

and Chairwoman Tenenbaum.                The district court also understood

Company Doe’s interest in preserving its sound reputation and

                                             62
fiscal health as well as its interest in availing itself of its

First Amendment right to petition the courts for redress.

       The    district        court’s    reasoning        founders      for    the    simple

reason that it misunderstood the quantum of evidence necessary

to    trump    the     First     Amendment         rights     of,     for    example,       the

Consumer Groups.          Had Company Doe supported its motion to seal

with    expert        testimony    establishing           a    high    likelihood        that

denying its motion to seal would cause it to suffer substantial

and irreparable economic harm, the disposition of the present

appeal, in my view, would be completely different.

       To be sure, the equities here lie with Company Doe.                            Common

sense tells us that some harm will befall Company Doe by the

publication of the false and misleading reports at issue in this

case.     In the electronically viral world that we live in today,

one     can    easily         imagine    how       such       publications       could       be

catastrophic to Company Doe’s fiscal health, allowing it never

to recover.      In such a world, to say that the free flow of ideas

will save Company Doe is naive--the game often will be over

before it begins.             Understandably, the district court was very

concerned      about     the    impact       these   publications           would    have    on

Company       Doe,     both     from    an     economic        and    overall       survival

standpoint.          However, the First Amendment jurisprudence requires

more than a common sense feeling about what harm may befall

Company Doe.         It requires concrete proof of a high likelihood of

                                              63
substantial and irreparable economic harm.          Because Company Doe

failed to present such concrete proof to the district court, we

are left only with a common sense feeling of what may occur,

which simply is not enough to support the sealing of a record.

Without a doubt, the district court’s heart was in the right

place,   and   it   is   regrettable   that   the     majority   opinion

acknowledges   neither   the   difficult   task     confronted   by   the

district court, nor the care and genuine concern displayed by

such court in ruling on the motion to seal.




                                  64